DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Rothe (Reg. # 54,650) on 07/25/2022.

The application has been amended as follows: 

In the claims:

1 (Currently Amended). An analysis device adapted for analyzing expiration air of a patient, the analysis device being configured to determine, in the expiration air, a portion of an analyte in the expiration air, the analysis device comprising:
at least one multi-capillary column adapted for pre-separating the expiration air; and
an ion mobility spectrometer in which gas components of the expiration air are ionized and accelerated towards a detection device,
the analysis device being adapted to output signal excursions which are created by ionized gas components of the expiration air which hit the detection device, and
the analysis device being adapted to determine [[a]] the portion of the analyte which is to be determined and is contained in the expiration air analyzed by calibration of [[the]] a signal excursion of the analyte to a signal excursion which is caused by an air moisture of the expiration air.

3 (Currently Amended). The analysis device according to claim 1, wherein the analysis device is configured to carry out measurement of [[a]] the portion of the analyte in the expiration air by calibration of the signal excursion of the analyte to the signal excursion caused by the air moisture of the expiration air with continuously increasing absolute signal excursions and thus immediately after turning on the analysis device.

6 (Currently Amended). The analysis device according to claim 1, wherein
the gas components of the expiration air take differently long for a passage through [[a]] the multi-capillary column and a passage time through the multi-capillary column is referred to as retention time; wherein
the ion mobility spectrometer has an ionization chamber section in which the gas components of the expiration air are ionized and a drift chamber section in which the ionized gas components are accelerated toward the detection device, and a passage time through the drift chamber section is referred to as drift time; and wherein
the analysis device outputs the signal excursions in a chromatogram as a function of the retention time and the drift time.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is responsive to the preliminary amendment filed 11/22/2019 (“Amendment”). Claims 1-9 are currently under consideration. The Office acknowledges the amendments to claims 1-9. Further amendments have been made as shown above. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device” in claims 1, 6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “detection device,” Faraday plate 20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in a device comprising an ion mobility spectrometer that outputs signal excursions created by ionized gas components of expiration air which hit a detection device, determining a portion of an analyte contained in the expiration air by calibration of a signal excursion of the analyte to a signal excursion caused by an air moisture of the expiration air, as claimed, in combination with all other recited limitations.
US Patent Application Publication 2018/0172635 (“Lai”) teaches using a sensor for direct measurement of moisture (¶¶s 0003, 0004), which sensor does not generate signal excursions for the analyte (and, the moisture is not an ionized gas component).
US Patent Application Publication 2009/0166524 (“Geraghty”) teaches calibrating using a calibrant chemical (¶ 0011), which is obtained separately from expiration air.
US Patent Application Publication 2011/0077545 (“Eichler”) teaches using a climate control chamber to account for moisture/humidity (Abstract), not a signal excursion of air moisture.
International Patent Application Publication WO 2016/105464 (“Morgan”) teaches, in a breath stream, first observing humidity and then observing nitric oxide (¶¶s 0126-0130, Figs. 12 and 12a-12c), but the calibration is based on a calibration table, linearization, and/or a baseline reading (¶¶s 0105, 0108, 0109), which is not the calibration of an analyte signal excursion to an air moisture signal excursion of expiration air. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791